Citation Nr: 9920792	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim for service connection for PTSD has been 
developed.

2. Private and VA medical reports reflect various psychiatric 
diagnoses including PTSD.

3. A board of three VA psychiatrists in February 1997 and a 
VA psychiatrist in March 1999 indicated after review of 
the claims folder and examination of the veteran that the 
veteran's psychiatric symptoms did not conform to the 
diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The evidence includes a September 1993 
psychiatric evaluation from Luis A. Toro, M.D., as well as 
various VA inpatient and outpatient treatment records from 
April 1992 to October 1994 that show a diagnosis of PTSD 
related to his combat service in Vietnam.  The evidence also 
shows that the veteran received the Purple Heart Medal and 
Combat Infantryman Badge, as evidence of inservice stressors.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has PTSD from his combat service during the Vietnam War, and 
for which service connection should be granted.  After a 
review of the evidence, however, the Board finds that his 
contentions are not supported by the record and that, 
accordingly, his claim fails.

As previously stated, the evidence must show medical evidence 
diagnosing the condition which includes documentation of 
adequate PTSD symptomatology.  The Board finds that the 
veteran's claim fails on this count.  The veteran's most 
recent VA examination, in March 1999, focused specifically on 
whether he exhibited the requisite symptomatology for PTSD.  
This examination revealed that the veteran complained of 
sleeping less than two hours at a time, with nightmares of 
war.  He reported that he sees bombs exploding and 
helicopters, but is not more descriptive of the contents of 
his nightmares.  He also reported that he is restless, has 
anxiety and mental confusion, periods of shaking and 
depression, sweats a lot and has diarrhea, and that he likes 
to be alone.  He complained that he feels persecuted when he 
walks alone, and that his fears cause him to keep knives 
under his bed.  Upon examination, he was alert and well 
oriented, with an anxious and depressed mood.  His affect was 
constricted and his attention, concentration and memory were 
good, with fair insight and judgment.  His speech was clear 
and coherent, and there was no evidence of hallucinations, 
suicidal or homicidal thoughts.  He also exhibited good 
impulse control.  The examiner diagnosed the veteran as 
having dysthymia with anxiety features.  The examiner then 
specifically addressed the issue of claimed PTSD, citing the 
veteran's inability to describe the alleged stressors and 
symptoms, and determined that the veteran's principal 
disabling symptomatology is the anxiety with neurovegetative 
reactions.  The examiner concluded that the veteran does not 
conform to the diagnostic criteria for PTSD.  The Board also 
finds significant that the two previous VA examinations 
result in essentially the same conclusions.  These 
examinations, in February 1997 and January 1993, were 
conducted by a board of three psychiatrists who all agreed 
following each examination that the veteran's history, 
symptomatology and behavior fail to confirm a diagnosis of 
PTSD.    

As part of the basis for well grounding the veteran's claim, 
the Board referred to the psychiatric evaluation performed by 
Dr. Toro in September 1993, in which Dr. Toro diagnosed the 
veteran's condition as PTSD with anxiety and depression.  Dr. 
Toro took a history from the veteran in which the veteran 
told him that he was having frequent nightmares and 
flashbacks to the Vietnam War, and reference is made to a 
left arm wound of the veteran.  However, this report does not 
detail any specifics about the veteran's nightmares and 
flashbacks.  In Dr. Toro's evaluation of the veteran's mental 
status, he identifies anxiety and depression as two symptoms 
of the veteran's psychiatric condition, yet the remainder of 
the doctor's evaluating criteria, such as speech, memory and 
thought processes, do not reveal PTSD symptomatology as set 
forth in the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (pp. 209-211) (4th ed. 
revised, 1994), or DSM-IV.  The Board finds that Dr. Toro's 
opinion as to the veteran's diagnosis appears to be based on 
a history provided by the veteran, as opposed to an opinion 
based on personal knowledge with supporting objective 
manifestations of PTSD.  

The Board also recognizes that VA medical records from 
various inpatient and outpatient treatments between April 
1992 and October 1994 identified the veteran's psychiatric 
condition as PTSD.  As with Dr. Toro's evaluation, these VA 
treatment reports do not include objective criteria 
consistent with those set forth in DSM-IV.  Both the June to 
July 1993 and August to September 1992 inpatient treatment 
periods show evidence of the veteran's depression, but show 
little in the way of overall PTSD symptomatology.  In fact, 
the Board points out that a more recent period of VA 
inpatient treatment, from November to December 1995, focused 
on treatment of depression, and only alludes to PTSD by 
previous history.  

Furthermore, the veteran's recent January 1999 RO hearing 
testimony does little to persuade the Board of a current PTSD 
condition.  The veteran testified that he has dreams of 
killing and killings, and "weird dreams that involve 
animals."  He also states that he shot at his ex-wife.  
During his testimony, however, the veteran does not associate 
these thoughts or actions with any specific wartime 
experiences.  The Board notes that this transcript was part 
of the claims folder at the time of the March 1999 VA 
examination, when the examiner noted that the claims folder 
was reviewed as part of the psychiatric evaluation.              

In weighing the information from Dr. Toro and the VA 
inpatient and outpatient records from April 1992 to October 
1994 against the evidence from the VA psychiatric 
examinations from March 1999, February 1997 and January 1993, 
the Board is swayed by the specific objective findings of the 
VA examinations that characterize the veteran's mental 
condition, but do not result in a diagnosis of PTSD.  The 
fact that the 1993 and 1997 VA psychiatric examinations were 
conducted by a board of psychiatrists and a single 
psychiatrist, respectively, that unanimously agreed that the 
veteran's history, symptomatology and behavior fails to 
confirm a PTSD diagnosis weighs heavily in the Board's 
decision.  

The Board also points out that the two most recent VA 
examinations, from February 1997 and March 1999, provide a 
more current assessment of the veteran's psychiatric 
condition than Dr. Toro's evaluation and the early VA 
inpatient and outpatient treatment records.  As previously 
explained, the veteran's claim for PTSD must be supported by 
medical evidence diagnosing the condition.  See 38 C.F.R. 
§ 3.304(f) (1999).  While not discounting the credibility of 
Dr. Toro or the earlier psychiatric assessments made by VA 
during the course of treatment, the Board gives more weight 
to the most recent VA examiners' assessments of the veteran's 
psychiatric condition.  See Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).                    

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not establish 
a diagnosis of PTSD that is linked to service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Accordingly, the Board must 
deny his claim.


ORDER

Entitlement to service connection for PTSD is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

